Citation Nr: 1758538	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-02 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California.   


FINDINGS OF FACT

1.  In August 2016, the Board remanded the matter of entitlement to service connection for hearing loss for further development.

2.  In a November 2016 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral hearing loss, and assigned a noncompensable rating .

3.  The Veteran did not file a Notice of Disagreement (NOD) with the November 2016 rating decision, including with respect to the noncompensable rating assigned.  

4.  The RO issued a Supplemental Statement of the Case indicating that the issue on appeal was entitlement to an initial compensable rating for bilateral hearing loss.  


CONCLUSION OF LAW

The claim of entitlement to an initial compensable rating for bilateral hearing loss is dismissed in light of the absence of a case or controversy.  38 U.S.C. § 7105 (2012); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2016, the Board remanded the matter of entitlement to service connection for hearing loss for further development.  In a November 2016 rating decision, the AMC granted service connection for bilateral hearing loss, with a rating of zero percent.  This grant constituted a full grant of the benefits sought.  The Veteran did not file an NOD with the November 2016 rating decision.  However, in a March 2017 Supplemental Statement of the Case, the RO indicated that the issue on appeal was entitlement to a compensable rating for bilateral hearing loss.
  
Here, the Board finds that it does not have jurisdiction over the issue of entitlement to a compensable rating for bilateral hearing loss.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  Further, the Board only has jurisdiction over appeals of questions of law and fact that involve entitlement to VA benefits, as well as to resolve questions of its own jurisdiction.  See 38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 19.4, 20.101 (2017).  It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits; a potential jurisdictional defect may be raised by the court or tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated.  Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The AMC granted the issue of entitlement to service connection for bilateral hearing loss and the Veteran did not file any NOD with the assigned rating.  Therefore, the Board does not have jurisdiction over that issue and the matter is dismissed for lack of jurisdiction.   



							(CONTINUED ON NEXT PAGE)


 
ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is dismissed.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


